OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05150 Cornerstone Strategic Value Fund, Inc. (Exact name of registrant as specified in charter) 350 Jericho Turnpike, Suite 206Jericho, New York (Address of principal executive offices) (Zip code) Frank J. Maresca Ultimus Fund Solutions, LLC350 Jericho Turnpike, Suite 206Jericho, NY 11753 (Name and address of agent for service) Registrant's telephone number, including area code:(513)587-3400 Date of fiscal year end:December 31, 2011 Date of reporting period: March 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2011 (UNAUDITED) Description No. of Shares Value EQUITY SECURITIES - 99.12% CLOSED-END FUNDS - 19.61% CORE - 2.83% Adams Express Company (The) (a) $ General American Investors Company, Inc. Liberty All-Star Equity Fund Royce Micro-Cap Trust, Inc. SunAmerica Focused Alpha Large-Cap Fund, Inc. Tri-Continental Corporation CORPORATE DEBT FUNDS INVESTMENT GRADE-RATED - 2.93% AllianceBernstein Income Fund Federated Enhanced Treasury Income Fund Invesco Van Kampen Bond Fund GLOBAL - 3.36% Alpine Total Dynamic Dividend Fund Clough Global Allocation Fund GLOBAL INCOME - 0.83% Nuveen Multi-Currency Short-Term Government Income Fund HIGH CURRENT YIELD (LEVERAGED) - 0.25% First Trust Strategic High Income Fund First Trust Strategic High Income Fund II First Trust Strategic High Income Fund III OPTION ARBITRAGE/OPTIONS STRATEGIES - 7.89% Dow 30 Enhanced Premium & Income Fund, Inc. Eaton Vance Risk-Managed Diversified Equity Income Fund Eaton Vance Tax-Managed Diversified Equity Income Fund Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund Eaton Vance Tax-Managed Global Diversified Equity Income Fund See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2011 (UNAUDITED) (Continued) CLOSED-END FUNDS (Continued) REAL ESTATE - 0.43% Alpine Global Premier Properties Fund $ SECTOR EQUITY - 0.70% Evergreen Utilities and High Income Fund Gabelli Healthcare & WellnessRx Trust (The)* Macquarie Global Infrastructure Total Return Fund, Inc. VALUE - 0.39% Claymore Dividend & Income Fund Royce Focus Trust, Inc. TOTAL CLOSED-END FUNDS CONSUMER DISCRETIONARY - 8.82% Amazon.com, Inc. * Best Buy Company, Inc. Comcast Corporation - Class A DIRECTV Group, Inc. (The) - Class A * Family Dollar Stores, Inc. Ford Motor Company * Gap, Inc. (The) Home Depot, Inc. (The) McDonald's Corporation News Corporation - Class A NIKE, Inc. - Class B Starbucks Corporation Target Corporation Time Warner Cable, Inc. Time Warner, Inc. TJX Companies, Inc. (The) Viacom, Inc. - Class B Walt Disney Company (The) Yum! Brands, Inc. CONSUMER STAPLES - 7.98% Altria Group, Inc. Coca-Cola Company (The) Colgate-Palmolive Company Costco Wholesale Corporation See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2011 (UNAUDITED) (Continued) CONSUMER STAPLES (Continued) CVS Caremark Corporation $ General Mills, Inc. H.J. Heinz Company Kraft Foods, Inc. - Class A PepsiCo, Inc. Philip Morris International, Inc. Procter & Gamble Company (The) Sysco Corporation Wal-Mart Stores, Inc. ENERGY - 10.73% Chevron Corporation ConocoPhillips Exxon Mobil Corporation Halliburton Company Marathon Oil Corporation Occidental Petroleum Corporation Schlumberger Ltd. FINANCIALS - 11.93% AFLAC, Inc. Allstate Corporation (The) American Express Company Bank of New York Mellon Corporation (The) BB&T Corporation Capital One Financial Corporation Chubb Corporation (The) Citigroup, Inc. * Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Hudson City Bancorp, Inc. JPMorgan Chase & Co. Loews Corporation Marsh & McLennan Companies, Inc. MetLife, Inc. Morgan Stanley PNC Financial Services Group, Inc. Prudential Financial, Inc. State Street Corporation T. Rowe Price Group, Inc. Travelers Companies, Inc. (The) U.S. Bancorp See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2011 (UNAUDITED) (Continued) FINANCIALS (Continued) Wells Fargo & Company $ HEALTH CARE - 8.66% Abbott Laboratories Aetna, Inc. Allergan, Inc. Amgen, Inc. * Becton, Dickinson and Company Biogen Idec, Inc. * Bristol-Myers Squibb Company Cardinal Health, Inc. Covidien Plc Eli Lilly & Company Express Scripts, Inc. * Gilead Sciences, Inc. * Johnson & Johnson McKesson Corporation Medtronic, Inc. Merck & Company, Inc. Stryker Corporation UnitedHealth Group, Inc. WellPoint, Inc. INDUSTRIALS - 8.62% 3M Company Boeing Company (The) Caterpillar, Inc. CSX Corporation Deere & Company Emerson Electric Company General Dynamics Corporation General Electric Company Illinois Tool Works, Inc. Lockheed Martin Corporation Raytheon Company Union Pacific Corporation United Parcel Service, Inc. - Class B United Technologies Corporation Waste Management, Inc. INFORMATION TECHNOLOGY - 14.63% Apple, Inc. * See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2011 (UNAUDITED) (Continued) INFORMATION TECHNOLOGY (Continued) Cognizant Technology Solutions Corporation - Class A * $ Corning, Inc. EMC Corporation * Google, Inc. - Class A * Hewlett-Packard Company Intel Corporation International Business Machines Corporation Microsoft Corporation Oracle Corporation QUALCOMM, Inc. Texas Instruments, Inc. MATERIALS - 3.03% Dow Chemical Company (The) E.I. Du Pont de Nemours & Company Freeport-McMoRan Copper & Gold, Inc. Praxair, Inc. REAL ESTATE INVESTMENT TRUST - 0.00% Simon Property Group, Inc. 14 TELECOMMUNICATION SERVICES - 2.49% AT&T, Inc. Verizon Communications, Inc. UTILITIES - 2.62% Dominion Resources, Inc. Duke Energy Corporation Exelon Corporation FirstEnergy Corporation Nextera Energy, Inc. PG&E Corporation Public Service Enterprises Group, Inc. Southern Company (The) TOTAL EQUITY SECURITIES(cost -$52,656,555) See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2011 (UNAUDITED) (Continued) RIGHTS - 0.00% Gabelli Healthcare & WellnessRx Trust (The)*(cost - $1,481) $ SHORT-TERM INVESTMENT - 0.54% MONEY MARKET FUND - 0.54% Fidelity Institutional Money Market Government Portfolio - Class I (cost - $348,009) TOTAL INVESTMENTS - 99.66% (cost - $53,006,045) OTHER ASSETS IN EXCESS OF LIABILITIES -0.34% NET ASSETS - 100.00% $ (a) Affiliated investment.The Fund holds 0.86% (based on net assets) of The Adams Express Company.A director of the Fund also serves as a director to such company.There were no purchases or sales of this security during the three months ended March 31, 2011. * Non-income producing security. See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. NOTES TO SCHEDULES OF INVESTMENTS March 31, 2011 (UNAUDITED) Federal Income Tax Cost: At March 31, 2011 the identified cost for federal income tax purposes, as well as the gross unrealized appreciation from investments for those securities having an excess of value over cost, gross unrealized depreciation from investments for those securities having an excess of cost over value and the net unrealized appreciation from investments were $53,006,045, $13,275,169, $(2,305,664) and $10,969,505, respectively. As required by the Fair Value Measurement and Disclosures Topic of the FASB Accounting Standards Codification, the Fund has performed an analysis of all assets and liabilities measured at fair value to determine the significance and character of all inputs to their fair value determination. The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into the following three broad categories. · Level 1 – quoted unadjusted prices for identical instruments in active markets traded on a national exchange to which the Fund has access at the date of measurement. · Level 2 – quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. · Level 3 – model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used as of March 31, 2011 in valuing the Fund’s investments carried at value: Valuation Inputs INVESTMENTS IN SECURITIES OTHER FINANCIAL INSTRUMENTS* Level 1 - Quoted Prices Equity Investments $ $ - Short-Term Investments - Level 2 - Other Significant Observable Inputs - - Level 3 – Significant Unobservable Inputs - - Total $ $ - * Other financial instruments include futures, forwards and swap contracts. The breakdown of the Fund’s investments into major categories is disclosed in its Schedule of Investments. During the three months ended March 31, 2011, the Fund did not have any significant transfers in and out of Level 1 or Level 2. The Fund did not have any assets or liabilities that were measured at fair value on a recurring basis using significant unobservable inputs (Level 3) at March 31, 2011. The disclosures for the Fund’s fiscal year beginning January 1, 2011 relate to presenting separately any Level 3 purchases, sales, issuances and settlements on a gross basis instead of one net amount.Management will continue to evaluate the impact of ASU No. 2010-6 for the required disclosures. The Fund is exposed to financial market risks, including the valuations of its investment portfolio.For the three months ended March 31, 2011, the Fund did not engage in derivative instruments and other hedging activities. The Fund has evaluated the need for additional disclosures and/or adjustments resulting through the date its Schedule of Investments were issued.Based on this evaluation, no additional disclosures or adjustments were required to such Schedule of Investments. Securities valuation policies and other investment related disclosures are herby incorporated by reference to the Fund’s annual report previously filed with the Securities and Exchange Commission on the Form N-CSR on March 8, 2011 with a file number 811-05150. Other information regarding the Fund is available in the Fund’s most recent annual report filed with the Securities and Exchange Commission on the Form N-CSR on March 8, 2011, file number 811-05150.This information is also available to registered shareholders by calling (800) 937-5449.For general inquiries, please call (513) 326-3597.This information is also available on the website of the Securities and Exchange Commission – http://www.sec.gov. Item 2. Controls and Procedures. (a)Based on their evaluation of the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) as of a date within 90 days of the filing date of this report, the registrant’s principal executive officer and principal financial officer have concluded that such disclosure controls and procedures are reasonably designed and are operating effectively to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to them by others within those entities, particularly during the period in which this report is being prepared, and that such information is recorded, processed, summarized, and reported on a timely basis. (b)There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)):Attached hereto SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Cornerstone Strategic Value Fund, Inc. By (Signature and Title)* /s/ Ralph W. Bradshaw Ralph W. Bradshaw, President and Chairman (Principal Executive Officer) Date May 23, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Ralph W. Bradshaw Ralph W. Bradshaw, President and Chairman (Principal Executive Officer) Date May 23, 2011 By (Signature and Title)* /s/ Frank J. Maresca Frank J. Maresca, Treasurer (Principal Financial Officer) Date May 23, 2011 * Print the name and title of each signing officer under his or her signature.
